            Case 3:17-cv-01327-CSH Document 92 Filed 01/07/20 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF CONNECTICUT



 NCL (BAHAMAS) LTD., d/b/a
 NORWEGIAN CRUISE LINE,                                              Civil Action No.
                                                                   3:17-CV-1327 (CSH)
                   Plaintiff,

  v.

 O.W. BUNKER USA, INC. and KELLY
 BEAUDIN STAPLETON, Liquidating
 Trustee of the OWB USA Liquidating Trust,                          JANUARY 7, 2020

                   Defendants.


                                          MEMORANDUM

HAIGHT, Senior District Judge:

          The Court refers to the status report letter dated December 6, 2019 [Doc. 91], from counsel

for Norwegian (Bahamas) Ltd, which recited the agreement to its substance of all other counsel of

record.

          I commend all counsel for their efforts and accomplishments, literally international in scope,

in expanding the record in this important case. According to counsel's letter at 1: "The parties do

not contemplate at this time the need for obtaining further evidence from foreign jurisdictions."

          Counsel state that the next litigation step the Court should anticipate is a renewed motion by

Norwegian (Bahamas) Ltd. "to stay or enjoin the London arbitration." That motion, when made, will

either persuade the other parties, or they will oppose it and submit appropriate papers. The other

parties, counsel also advise, are in the process of "determining what other actions, if any, may be

necessary." Time will tell if such a need is perceived by any party.

                                                    1
         Case 3:17-cv-01327-CSH Document 92 Filed 01/07/20 Page 2 of 2



       For the present, the Court is content to await further submissions by any and all counsel. If

I do not hear from anyone for four months, you will hear from me.

       It is SO ORDERED.

       Dated: New Haven, Connecticut
              January 7, 2020


                                                     /s/Charles S. Haight, Jr.
                                                     CHARLES S. HAIGHT, JR.
                                                     Senior United States District Judge




                                                2
